ON REHEARING
PER CURIAM.
The East Baton Rouge Parish Communications District (Communications District) has applied for a rehearing on the grounds that in the original opinion this court noted that the Communications District did not appeal, thus the judgment rendered by the trial court was definitive, whereas the Communications District did appeal. On rechecking the record in this consolidated case, we do now note an appeal by the Communications District. This error was compounded by the fact that the briefs filed by counsel for the City of Baton Rouge and the Parish of East Baton Rouge and the Communications District were entitled “Original/Reply Brief on Behalf of the City of Baton Rouge and the Parish of East Baton Rouge.”
Noting our error in the original opinion, and for the same reasons assigned in the original opinion, a rehearing is hereby granted for the limited purpose of amending the original opinion to reverse the trial court judgment in favor of plaintiffs and against the Communications District. In all other respects, the applications for rehearing applied for by all parties are denied.
REHEARING GRANTED IN PART AND DENIED.